Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 24, 2022 is acknowledged.
Claims 1, 8 and 10-26 are pending.
Claims 2-7 and 9 are cancelled.
Claims 1, 8 and 10-19 are currently amended.
Claims 20-26 are new.
Newly submitted claims 25 and 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claims 25 and 26 are drawn to methods of dyeing hair or skin.  Methods of use of a product and the product per se are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used as part of an amine detection method as described in Kalivretenos (US 2012/0184683, of record) and the process as claimed can be performed with alternative catalysts to PS-HOBt.  Furthermore, the instant application is a 371 of PCT/KR2018/006450 for which the unity of invention standard applies.  As set forth in the Requirement for Restriction / Election mailed March 16, 2022 unity of invention is lacking a posteriori.  See also art applied infra further evidencing a posteriori lack of unity of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25 and 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 14, 17, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 8, 10-13, 15, 16 and 18-24 as filed on October 24, 2022 are pending and under consideration to the extent of the elected species, e.g., the species carbodiimide-based compound is “Benzene, 1,3,-bis(1-isocyanato-1-methylethyl)-, homopolymer, polyethylene glycol mono-me-ether-blocked (PCI),” the species of reaction accelerating additive is “ PS-hydroxybenzotriazole,” and the species of dye is “Red No. 227”.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the Replacement Drawing, all previous objections to the drawings are withdrawn.
In view of the amendment of the claims, all previous claim rejections under 35 USC 102(a)(1) by Kalivretenos are withdrawn and all previous claim rejections under 35 USC 103 over Van Nguyen are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1, 11 and 20-24 are objected to because of the following informalities:
Claim 1:  the “and” before “a dye” should presumably be deleted in view of the introduction of “an additional substance” and a comma should be inserted before “a dye”.
Claim 11:  “which forms peptide bonds” should presumably be deleted in view of the introduction of a closed grouping of additives in claim 1.
Claims 20, 23:  “a bead-type” and “a resin-type” should recite “the bead-type” and “the resin-type” to reference the antecedent in claim 1.
Claims 21, 24:  “PS-hydroxybenzotriazole (PS-HOBt)” should presumably recite “polystyrene-hydroxybenzotriazole (PS-HOBt)” consistent with the disclosure at paragraph [00061].
Claims 22-24:  “addition” should presumably recite “additional” consistent with the antecedent in claim 1.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	 Claims 21 and 24 recite PS-hydroxybenzotriazole, however, claim 1 from which claims 21 and 24 independently depend recites a specific bead or a specific MW of polymer.  Claims 21 and 24 omit these limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 12, 13, 15, 16 and 18-24  are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/088126 A1, published June 18, 2015, of record, as evidenced by the ip.com translation) in view of Barg et al. (US 2009/0156485, published June 18, 2009, of record);  El-Faham, “Peptide coupling reagents, more than a letter soup,” Chemical Reviews 111:6557-6602, 2011, of record; and Kalir et al. “New useful reagents for peptide synthesis,” European Journal of Biochemistry 59:55-61, 1975 as evidenced by Sigma “Particle size conversion table,” accessed 2022.
Son is applied herewith on the elected embodiment

Son teach dye compositions comprising a carbodiimide-based compound (title; abstract).  
	The carbodiimide may be 0.001 to 10 parts by weight of the composition (page 8), as required by instant claim 10.  The carbodiimide may be Benzene, 1,3,-bis(1-isocyanato-1-methylethyl)-, homopolymer, polyethylene glycol mono-Me-ether-blocked (page 9, formula 2; page 23, examples).
	The dye includes synthetic dyes inclusive of inter alia Red 227 (pages 8, 23), as required by instant claims 13, 15.  The dye can comprise a carboxyl or amine to increase the reaction efficiency with the carbodiimide or /and may comprise a group capable of covalently bonding to protein (page 8), as required by instant claims 12, 16.  The dye may be 0.001 to 50 parts by weight of the composition (page 8), as required by instant claim 18.
	The carbodiimide may react with the protein of hair to form a reactive ester to which a dye having an amine residue may covalently bond (page 10).  
	In order to increase the effect of the dye, solvents inclusive of polyols can be used (page 10).
	The carbodiimide and the dye may be formulated as a single agent in encapsulated form or as two agents in separate forms (page 10), as required by instant claim 19.
	Son further teach conditioning compositions (abstract).  Cosmetics for conditioning impart beneficial properties such as smoothness, softness, volume and calmness (pages 4 and 14).  The conditioning component may be selected from inter alia waxes; waxes include inter alia ceresin wax (page 14), as required by instant claims 22-24.
 	Son do not teach a reaction accelerating additive that is polystyrene-hydroxybenzotriazole as elected as required by claims 1, 8, 20, 21, 24.
	Son do not teach a bead-type polymer resin having an average particle size of 100 nm to 1 mm or a resin-type polymer resin having a weight average molecular weight of 1000 to 300,000 Da as required by claims 1, 20, 23.
	These deficiencies are made up for in in the teachings of Barg, El-Faham and Kalir.
	Barg teach methods for coupling keratin-binding polypeptides with effector molecules inclusive of dyes; the coupling may take place via a carbodiimide mediated esterification reaction (title; abstract; Figure 6; paragraphs [0011]-[0015], [0080], [0093]-[0094], [0118]-[0125]; claims).  Optionally, the reaction can be carried out in the presence of additives such as N-hydroxybenzotriazole as known to persons skilled in the art (paragraphs [0093]-[0094]).  Barg further teach dermocosmetic preparations further comprising dermocosmetic actives and suitable auxiliaries (paragraphs [0204], [0206]).  Fats and/or wax components include inter alia ceresine (paragraph [0243]).  Solvents include inter alia polyols (paragraph [0248]).
	El-Faham teach the most traditional approach used to form peptide bonds is the carbodiimide method (page 6559, lhc, last full paragraph).  Additives inclusive of hydroxybenzotriazole (HOBt) increase the efficiency of carbodiimide reactions (paragraph bridging pages 6659-6560; Table 2).  Polymer-bound HOBt inclusive of polystyrene-bound HOBt (PS-HOBt) have been described for synthesis in solution-phase (page 6588, sections 14-14.5; Table 15).
	Kalir teach polystyrene-bound 1-hydroxybenzotriazole as a reagent for peptide synthesis (title; abstract).  The polystyrene is commercially available as a bead form having a size of 200 to 400 mesh (37 to 74 microns as evidenced by Sigma) (abstract; page 56, lhc, 1st full paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Son to further comprise additives inclusive of hydroxybenzotriazole (HOBt) inclusive polymer- / polystyrene- bound HOBt as taught by Barg and by El-Faham in order to increase the efficiency of the carbodiimide reaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polystyrene of the polystyrene-bound HOBt to have a bead form having a size of 200 to 400 mesh as taught by Kalir because such polystyrene is commercially available and is suitable for coupling with HOBt for peptide synthesis.
Regarding ceresin as the additional substance as required by claims 1 and 22-24, although Son teach and thereby render obvious such, additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dye compositions of Son or/and of Son in view of Barg, El-Faham and Kalir to further comprise a conditioning component inclusive of ceresin in order to reap the expected beneficial properties of smoothness, softness, volume and calmness.

Claims 1, 8, 10-13, 15, 16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/088126 A1, published June 18, 2015, of record, as evidenced by the ip.com translation) in view of Barg et al. (US 2009/0156485, published June 18, 2009, of record);  El-Faham, “Peptide coupling reagents, more than a letter soup,” Chemical Reviews 111:6557-6602, 2011, of record; and Kalir et al. “New useful reagents for peptide synthesis,” European Journal of Biochemistry 59:55-61, 1975 as evidenced by Sigma “Particle size conversion table,” accessed 2022 as applied to claims 1, 8, 10, 12, 13, 15, 16 and 18-24  above, and further in view of Yeom et al. (KR 2017-0060429 A, published June 1, 2017, of record, as evidenced by the ip.com translation).
The teachings of Son, Barg, El-Faham and Kalir have been described supra.
	They do not teach 0.0001 to 10 parts by weight of the additive as required by claim 11.
These deficiencies are made up for in the teachings of Yeom.
Yeom teach a cosmetic for skin whitening (title; abstract).  The compositions may further comprise at least one compound selected from inter alia hydroxybenzotriazole in an amount of 0.0001 to 10 parts by weight as a peptide bond formation reaction promoting additive (page 6).  Yeom further teach a reactant comprising a water-soluble nonionic polymer, a polymer resin in bead or resin form, or a silica bead (page 4, R1).  The bead or resin type polymer has a weight average molecular weight of 1,000 Da or more and less than 300,000 Da and may be selected from inter alia styrene (page 5).  The beads have an average diameter of 100 nm to 1 mm (page 5).
Regarding the resin coupler as required by claim 1, although such is rendered obvious supra, additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polystyrene bound to the HOBT of the compositions of Son in view of Barg, El-Faham and Kalir to have a molecular weight of 1 to 300 kDa or/and to be in the form of beads having an average diameter of 100 nm to 1 mm as taught by Yeom because Yeom discloses at page 5 that such ranges are suitable for covalent bond formation in cosmetic compositions.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the HOBt in the compositions of Son in view of Barg, El-Faham and Kalir in amounts of 0.0001 to 10 parts by weight as taught by Yeom because these amounts are suitable for covalent / peptide bond formation in cosmetic compositions. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s statement at page 11 of the Remarks that the new features of claim 1 as amended are not taught or disclosed in the cited references is acknowledged but not found persuasive as set forth in the modified / new grounds of rejection as necessitated by Applicant’s introduction of new features.
	Applicant’s statements at pages 12-13 that it is incorrect to turn to Barg and El-Faham because they are not analogous art is acknowledged but not found persuasive because Barg and El-Faham indisputably disclose chemicals as claimed and are necessarily analogous.  Applicant is reminded that the preamble recitation of a dyeing composition or a dyeing cosmetic composition is not limiting.  See MPEP 2111.02.  
	Applicant’s allegation of hindsight at page 14 is acknowledged but not found persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 10-13, 15, 16 and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/972,530 in view of Son et al. (WO 2015/088126 A1, published June 18, 2015, of record, as evidenced by the ip.com translation). 
	The instant claims are drawn to a composition comprising a carbodiimide-based compound, a reaction accelerating additive / PS-hydroxybenzotriazole, a dye and either a polyol or ceresin.  The dye may contain a carboxyl or amine.  The dye may be natural or synthetic.  The synthetic dye may be inter alia Red No. 227.  The dye may comprise a functional group for covalent bonding with protein.  The dye may be present at 0.001 to 50 parts.
	The copending claims are drawn to a composition comprising a carbodiimide-based compound, the same reaction accelerating additives inclusive of polystyrene bead- or resin-type polymers and a skin whitening component.  The whitening component may contain a carboxyl or amine.  The whitening component may be inter alia a vitamin.  The whitening component may comprise a functional group for covalent bonding with protein.  The whitening component may be present at 0.001 to 50 parts.  
	The conflicting claims differ with respect to the active, however, dying is a form of coloration that is an obvious variant of whitening as evidenced by Son as elaborated supra because Son embrace any / all bioconjugation of actives to the skin inclusive of moisturizers or/and sunscreens or/and dyes inclusive of Red 227.  Therefore, the instantly claimed compositions are an obvious variant of the compositions of the copending claims in view of the prior art.
	The conflicting claims also differ with respect to the polyol or the ceresin, however, polyols are a type of solvent which can increase the effects of dyes and ceresin is a wax that is a known conditioning component as taught by Son as elaborated supra and it would have been obvious to include such in carbodiimide-based compositions in order to reap the expected benefits thereof.

Double Patenting
Applicant’s statements at page 13 regarding the new limitations is acknowledged but not found persuasive because said new limitations are taught and rendered obvious by Son.  Applicant’s request to hold the rejection in abeyance is acknowledged but is denied because such a request is improper / nonresponsive.  A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  MPEP 804 I(B)(1).  Therefore, the provisional double patenting rejection is properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brun (EP 1600148 A1, as evidenced by the Google translation) teaches dye compositions comprising at least one amine-functionalized compound, one pigment and one chemical coupling agent such as a carbodiimide; the composition may comprise an additional compound capable of promoting the formation of amide bonds such as N-hydroxysuccinimide (title; abstract; claims; Examples).
	Chisem et al. (WO 02/13773 A2) teach compositions comprising a coupling agent comprising a carbodiimide, one or more compounds capable of forming an amide bond and a diluent or carrier; the coupling agent may be used in conjunction with one or more compounds which accelerate the reaction such as N-hydroxysuccinimide (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633